Citation Nr: 1414355	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a skin rash.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION


The Veteran served on active duty from April 1973 to April 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The matter was remanded in June 2012 for additional development, which has been completed.  

The issues of entitlement to a higher rating for a skin rash and entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is not characterized by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7101 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, private treatment records and VA medical treatment records through February 2010 have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A July 2012 VA examination report reflects that the Veteran has received VA treatment for hypertension subsequent to February 2010; these clinical notes are not of record.  However, the examiner summarized the findings in the clinical notes, and her description of those findings is adequate to decide the claim.  The examiner is a physician who is competent to summarize the findings in VA clinical notes; there is no reason to doubt the accuracy or veracity of her report.  Thus, remand of the issue for VA clinical notes that were adequately summarized by the examiner would result in unnecessary delay and serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Additionally, the examination report itself describes the severity of the Veteran's hypertension and is adequate for rating purposes.  The Veteran has not challenged the examiner's findings.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Law and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected hypertension is currently rated 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this diagnostic code, a 10 percent rating is assigned for hypertension when diastolic pressure is predominately 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more. A maximum 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Facts

On VA hypertension examination in December 2006, the Veteran's blood pressure readings were 183/100; 167/102; and 163/101.  There were no effects on his occupational functioning or activities of daily living.

Similar blood pressure readings are reflected in VA clinical notes since December 2006, with the exception of a single day in January 2010.  On that day, the Veteran's blood pressure readings were 201/99, 194/98, and 200/102.  The Veteran was immediately sent to an evaluation clinic for urgent care; his blood pressure decreased to 179/99, and he was sent home.  

The Veteran was afforded a VA hypertension examination in July 2012.  The claim folder was reviewed; the examiner also electronically reviewed VA clinical notes since February 2010.  

The Veteran advised the examiner that his blood pressure readings had been elevated in May 2012.  The examiner noted that a May 2012 VA treatment record recorded the Veteran's blood pressure reading as 131/68; additionally, the examiner noted that the Veteran's "[blood pressure] control good in past 12 months per vital signs" in VA clinical notes.  The Veteran was taking three blood pressure medications for control.  

During the examination, the Veteran's blood pressure readings were 188/108, 163/92, and 162/97.  The examiner found that the Veteran's hypertension did not affect his ability to work.  



Analysis

Although the Veteran had a single episode of systolic blood pressure readings at 200 in January 2010, his blood pressure stabilized with anti-hypertensive medications, and elevated readings such as these were not noted at any time subsequent to January 2010.  The VA examiner indicated in her report that the Veteran's blood pressure readings in the clinical notes since February 2010 were "good;" there is no indication by the examiner that the Veteran had any further  episodes of systolic blood pressure readings of 200 or more, which likely would have prompted an urgent response such as that shown in January 2010.  The elevated systolic blood pressure readings from January 2010 are not reflective of the Veteran's overall clinical picture, which shows systolic readings predominantly below 200 and diastolic readings predominantly below 110.  A rating in excess of 10 percent for hypertension is not warranted at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his blood pressure is not well controlled; however, the Board is limited to those factors that are included in the rating criteria provided by regulations for rating that disability.  To do otherwise would be error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The pertinent criteria for rating hypertension involve an assessment of the predominant systolic and diastolic pressure readings of record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, the documented blood pressure readings of record are the only medical findings which are considered in determining the appropriate schedular rating.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial disability rating in excess of 10 percent for hypertension is not warranted.

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's hypertension includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's hypertension, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The record does not show, and the Veteran does not assert, that he is unemployable solely due to hypertension.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is unemployable due to his service-connected hypertension, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted.  

  
ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.  



REMAND

The Veteran was afforded a VA skin disorders examination in July 2012; however, the copy of the examination report in the claim file appears to be incomplete.  Additionally, the examiner did not address the Veteran's contentions that he has flares of skin rash that result in a greater proportion of his body being affected.  A new VA examination must be scheduled.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also afforded a VA mental disorders examination in July 2012.  The examiner diagnosed the Veteran with alcohol dependence, and found that he could not reach a conclusion as to whether the Veteran has any mental disorders, such as anxiety and/or depression, that are not manifestations of his alcohol dependence without resort to speculation, since anxiety and depression are known to result from alcohol dependence.  

In a VA examination report, a sufficient rationale and supporting explanation must address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for an examiner to use his or her medical expertise and training to arrive at an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

It is unclear why the VA examiner could not indicate whether or not the Veteran's panic disorder, anxiety disorder and depression are a manifestation of alcohol dependence, when other VA psychiatrists had diagnosed the Veteran with all of those disorders despite being aware of his overuse of alcohol.   As a result, the VA examiner's conclusion is inadequate.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is required.

In a September 2008 statement, the Veteran asserted that he has posttraumatic stress disorder (PTSD) as a result of his service.  He specifically mentioned participation in peacekeeping operations in Lebanon as a military stressor, as well as panic, anxiety and depression after losing friends and fellow Marines in the October 1983 bombing of the U.S. Marine Corps military barracks in Beirut.

Although the Veteran's complete service personnel records are not included in the claim file, an abstract of his service history reflects that the Veteran was assigned to 3rd Battalion, 8th Marines from December 1980 to September 1983.  This unit was part of the 24th Marine Amphibious Unit (MAU) which participated in peacekeeping operations in Beirut from November 1982 to February 1983.  Frank M. Benis, U.S. Marines in Lebanon 1982-1984 (1st ed.)(1987), p. 36.  Although it is unclear whether the Veteran's unit directly engaged hostile military or terrorist forces during the Veteran's tour of duty in Lebanon, the 24th MAU went on daily armed patrols throughout the city of Beirut, and occupied fortified positions at the city's airport.  Id. at 39.  In January 1983, an Israeli tank force threatened to overrun the Marines' position at the Beirut airport before ultimately standing down.  Id. at 44.

As the Veteran had service in a location that would potentially involve hostile military or terrorist activity, the mental disorders examination scheduled upon remand must state whether the Veteran has PTSD that is a result of his fear of hostile military or terrorist activity in Lebanon.  The Veteran must also be informed of the information and evidence necessary to substantiate a claim of service connection for PTSD based on fear of hostile military or terrorist activity.  

Updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter must notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to service connection for PTSD based on fear of hostile military or terrorist activity under the revised provisions of 38 C.F.R. § 3.304(f).  

2.  Obtain VA treatment records since February 2010.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claim file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claim file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must then state whether the Veteran's fear of hostile military or terrorist activity in Lebanon is adequate to support a diagnosis of PTSD.  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders, such as anxiety disorder, depression, or panic disorder, related to his active military service.  The examiner's opinion must take into account the Veteran's statements that he experienced anxiety throughout much of his military career.  All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA skin disorders examination by an appropriate medical professional who has not previously examined the Veteran.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  Any indicated studies must be performed.

The examiner must identify the nature, frequency, and severity of all manifestations of the service-connected skin rash.  The examiner must provide specific findings as to the percentage of the Veteran's entire body affected, as well as the percentage of the exposed areas of his body that are affected.  

The findings as to the percentage of the Veteran's exposed areas and entire body affected must take into account the photos submitted by the Veteran, as well as the statements submitted by the Veteran and his family members, as to the history and appearance of the skin disorder.  The statements by the Veteran and his family members as to their observations of a skin disorder are competent and must be considered.  

The examiner must state whether systemic therapy, including, but not limited to, corticosteroids or other immunosuppressive drugs, have been required at any point during the course of the appeal and, if so, the duration of each period of treatment with systemic therapy.  The duration of treatment must be expressed in terms of weeks, if possible.  

The examiner must comment as to any functional effects that the service-connected skin disorder has on the Veteran's daily life, activities, and employability.  

5.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


